Title: From John Quincy Adams to Walter Hellen, 24 October 1810
From: Adams, John Quincy
To: Hellen, Walter




My Dear Sir,
St:Petersburg 12/24 October 1810.

I received the day before yesterday your favour of 11. June. with a duplicate of that of 22 March—Mr. Kettell sent me the original of this  from Gothenburg,—I wrote to him at that place early in the month of August, but have not heard from him since—I also answered your  letter about the same time, and enclosed to you,  an account of the Russian trade, drawnup by a merchant of long experience, and of the highest respectability—I hope it contained all the information upon the subject that you were desirous of procuring—It was sent by Mr. Roberts, in a Baltimore Schooner, which sailed from Cronstadt about the tenth of August, and I hope has been before this received by you.
Your property in the Presage I beleive is safe at Gothenburg, but when Mr. Kettell wrote me he had no prospect of disposing of it there. Upwards of one hundred American vessels I hear have been laying in that Port, unable to find a market there, and with out daring to seek one elsewhere—I will write immediately to Hamburg to Mr. Pitcairn, and make inquiries concerning the two vessels in which you had just adventured to Toningen-a port from which  by an order from the King of Denmark, all American vessels have for some months been excluded—This exclusion however has I believe been rather nominal than real.
Notwithstanding the numerous obstructions, which have arrested so many American vessels on their way to this Country, more than one hundred of them have arrived at Cronstadt since the beginning of Time, and a hundred and twenty have sailed from the same Port for the United States—All those that came loaded have made successful voyages, and probably those which are fortunate enough to reach their Ports in return will be equally prosperous—Many of them however both in coming and going have been captured by the Danes, and several with very valuable cargoes have been condemned.
If the British Government should revoke the Orders in Council, as they have so often promised they would do, if France would repeal the Decrees of Berlin and Milan, there is no doubt but our trade will next year be liberated from all its most troublesome shackles—But if they persevere in those Orders after the offer made by France, we must expect nothing better in future, than we have experienced during the present year, and may very probably meet with still greater vexations.
I send this letter by Captain Bainbridge, who after a detention of several weeks at Copenhagen, was fortunate enough to reach this place in time to get away this season—He with one vessel from Boston, belonging to Mr. Gray, are the only Americans yet left here, and will be the last departures for America for this Season.—After his arrival therefore you will hear very seldom from us before July or August of the next year.
If you find it for your interest to send a vessel here next spring, the best thing you can do will be to dispatch her about the first of March, with orders to come through the Sound, and if she arrives at Elseniur before the first of May, to wait there or at Copenhagen, untill the River here shall be ascertained to be open—you will then be able to get her through before the blockading English squadron can get to their station in the Baltic, and if your ship is duly provided with papers (among which must be Certificates from the Danish and Russian Consuls) and coins to pay the sound duties at Elseniur, there will be little or no danger of her being detained by the Danes.
With my affectionate remembrance to Mrs. Johnson, Mrs Hellen, and all the family, I remain, Dear Sir, ever truly your’s—
